DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to Ref. [417] have been considered but are moot because the arguments do not apply to references or current combination of the references being used in the current rejection.
Further interpretation is set forth below in the Office action.
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because each embodiment presented has completely different specific features not required by the other species.  Applicant’s disclosure explicitly notes each embodiment as separate, causing undue burden for the Examiner to decipher and search each embodiment, which are different fields of search, in a single application.  Species B has a second connecting part and locating blocks not required of Species A.  Species C has a different configuration and locating slot not required by Species A or B.
The requirement is still deemed proper and is therefore made FINAL.
The Examiner maintains the restriction and that Species A is exclusively being examined.
Drawings
The drawings are objected to because the details of the components are not clearly shown in the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the first fastening part is the groove; the second fastening part is the protruding insert” when Claim 5 from which it depends could have an opposite relationship (e.g. the first fastening part is the protruding insert and the second fastening part is the groove); therefore, claim 6 is rendered unclear and indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Chuan (U.S. 2016/0338455) [455].
Regarding Claim 1, Reference [455] discloses a base (B), a locking block (A), a first connecting part (C) and a second connecting part (C); the first connecting part is connected to the base; the second connecting part is connected to the locking block; wherein, the base comprises a supporting block (B1) and a first fastening part (B2); the supporting block comprises a grip portion (base of B) and an assembly portion (end of B); the first fastening part is arranged at the assembly portion; the locking block comprises an underplate (A2) and a second fastening part (A3); the second fastening part is arranged at the underplate; the base and the locking block may connect or disconnect with each other; wherein the assembly portion includes an insertion chamber accommodating the underplate of the locking block, when the base and the locking block connect with each other, the locking block is partially or entirely contacted with the assembly portion, the first fastening part deposited in the assembly portion and the second fastening part deposited in the underplate are flexibly connectable and detachable.
Regarding Claim 2, Reference [455] discloses wherein, the first connecting part and the second connecting part are both flexible connecting parts.
Regarding Claim 3, Reference [455] discloses wherein, the first fastening part is an inner lateral wall of the first insertion chamber; the assembly portion is provided with a tunnel; the second fastening part extends outwards from the side of the underplate; the second connecting part is arranged at the bottom surface of the underplate; when the base and the locking block connect with each other, the locking block passes through the tunnel from the bottom surface of the supporting block and then entirely fits into the first insertion chamber, the first fastening part is contacted with the second fastening part.
Regarding Claim 4, Reference [455] discloses wherein, the tunnel is a linear tunnel; the locking block vertically passes through the tunnel, and then horizontally fits into the first insertion chamber, the bottom surface of the underplate is contacted with the upper surface of the first insertion chamber.
Regarding Claim 5, Reference [455] discloses wherein, the first fastening part is a groove or a protruding insert; the second fastening part is a protruding insert or a groove; when the base and the locking block connect with each other, the first fastening part and the second fastening part engage with each other.
Regarding Claim 6, as best understood, Reference [455] discloses wherein, the first fastening part is a groove; the second fastening part is a protruding insert; when the base and the locking block connect with each other, the locking block entirely fits into the insertion chamber or the inserting slot, the bottom surface of the underplate is contacted with the insertion chamber; the first fastening part and the second fastening part engage with each other.
Regarding Claim 7, Reference [455] discloses, wherein, the bottom surface of the underplate is provided with a locating pin or a tooling hole; the upper surface of the assembly portion is provided with a tooling hole or a locating pin; when the base and the locking block connect with each other, the locating pin fits into the tooling hole.
Regarding Claim 10, Reference [455] discloses wherein, the underplate is provided with a locating slot or a locating block; the assembly portion is provided with a locating block or a locating slot; when the base and the locking block connect with each other, the locating block fits into the locating slot.
Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Neblett (U.S. 2016/0007696) [696].
Regarding Claim 1, Reference [696] discloses a base (2), a locking block (1), a first connecting part (clothing) and a second connecting part (clothing); the first connecting part is connected to the base; the second connecting part is connected to the locking block; wherein, the base comprises a supporting block (25) and a first fastening part (28); the supporting block comprises a grip portion (22) and an assembly portion (26, 27, 29, 30); the first fastening part is arranged at the assembly portion; the locking block comprises an underplate (13) and a second fastening part (14, 15); the second fastening part is arranged at the underplate; the base and the locking block may connect or disconnect with each other; wherein the assembly portion includes an insertion chamber accommodating the underplate of the locking block, when the base and the locking block connect with each other, the locking block is partially or entirely contacted with the assembly portion, the first fastening part deposited in the assembly portion and the second fastening part deposited in the underplate are flexibly connectable and detachable.
Regarding Claim 2, Reference [696] discloses wherein, the first connecting part and the second connecting part are both flexible connecting parts.
Regarding Claim 3, Reference [696] discloses wherein, the first fastening part is an inner lateral wall of the first insertion chamber; the assembly portion is provided with a tunnel; the second fastening part extends outwards from the side of the underplate; the second connecting part is arranged at the bottom surface of the underplate; when the base and the locking block connect with each other, the locking block passes through the tunnel from the bottom surface of the supporting block and then entirely fits into the first insertion chamber, the first fastening part is contacted with the second fastening part.
Regarding Claim 4, Reference [696] discloses wherein, the tunnel is a linear tunnel; the locking block vertically passes through the tunnel, and then horizontally fits into the first insertion chamber, the bottom surface of the underplate is contacted with the upper surface of the first insertion chamber.
Regarding Claim 5, Reference [696] discloses wherein, the first fastening part is a groove or a protruding insert; the second fastening part is a protruding insert or a groove; when the base and the locking block connect with each other, the first fastening part and the second fastening part engage with each other.
Regarding Claim 6, as best understood, Reference [696] discloses wherein, the first fastening part is a groove; the second fastening part is a protruding insert; when the base and the locking block connect with each other, the locking block entirely fits into the insertion chamber or the inserting slot, the bottom surface of the underplate is contacted with the insertion chamber; the first fastening part and the second fastening part engage with each other.
Regarding Claim 7, Reference [696] discloses, wherein, the bottom surface of the underplate is provided with a locating pin or a tooling hole; the upper surface of the assembly portion is provided with a tooling hole or a locating pin; when the base and the locking block connect with each other, the locating pin fits into the tooling hole.
Regarding Claim 8, Reference [696] discloses wherein, a connection way for the first fastening part and the second fastening part is adhesion (adhesive materials).
Regarding Claim 10, Reference [696] discloses wherein, the underplate is provided with a locating slot or a locating block; the assembly portion is provided with a locating block or a locating slot; when the base and the locking block connect with each other, the locating block fits into the locating slot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneoka (U.S. 7,506,417 B2) [417] in view of Wu (U.S. PG Pub. 2021/0267322 A1) [322].
Regarding Claim 8, Reference [455] discloses the claimed invention, but does not explicitly disclose a connection of adhesion between the first and second fastening parts.
Nevertheless, Reference [322] teaches an adhesive securement between components.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener connection of Reference [455] with an adhesive connection as taught by Reference [322] in order to have a strong engagement between the slide fasteners.
Regarding Claim 9, Reference [455] discloses the claimed invention, but does not explicitly disclose a connection of magnetic force between the first and second fastening parts.
Nevertheless, Reference [322] teaches a connection of magnetic force.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the slide fastener connection of Reference [455] with a magnetic connection as taught by Reference [322] in order to have a strong and releasable engagement between the slide fasteners.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Neblett (U.S. 2016/0007696) [696]. 
Regarding Claim 9, Reference [696] discloses the claimed invention, but does not explicitly disclose a connection of magnetic force between the first and second fastening parts.
Nevertheless, Reference [696] teaches magnetic fastening systems are conventional attachment systems.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the twist locking connection of Reference [696] with a magnetic connection as taught by the background of Reference [696] that magnetic fastening systems are conventional attachment systems in order to have a strong connection that is easily attachable and detachable by magnetism.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677